Exhibit 4.1 PACIFICORP (An Oregon Corporation) TO THE BANK OF NEW YORK (as successor to JPMorgan Chase Bank, N.A.) As Trustee under PacifiCorp’s Mortgage and Deed of Trust, Dated as of January9, 1989 Twenty-First Supplemental Indenture Dated as of October 1, 2007 Supplemental to PacifiCorp’s Mortgage and Deed of Trust Dated as of January9, 1989 This Instrument Grants a Security Interest by a Transmitting Utility This Instrument Contains After-Acquired Property Provisions 1 TWENTY-FIRST SUPPLEMENTAL INDENTURE THIS INDENTURE, dated as of the 1st day of October, 2007, made and entered into by and between PACIFICORP, a corporation of the State of Oregon, whose address is ultnomah, Portland, Oregon 97232 (hereinafter sometimes called the “Company”), and THE BANK OF NEW YORK (as successor to JPMorgan Chase Bank, N.A.), a New York banking corporation whose address is 101 Barclay Street, New York, New York 10286 (the “Trustee”), as Trustee under the Mortgage and Deed of Trust, dated as of January 9, 1989, as heretofore amended and supplemented (hereinafter called the “Mortgage”), is executed and delivered by the Company in accordance with the provisions of the Mortgage, this indenture (hereinafter called the “Twenty-First Supplemental Indenture”) being supplemental thereto. WHEREAS, the Mortgage was or is to be recorded in the official records of the States of Arizona, California, Colorado, Idaho, Montana, New Mexico, Oregon, Utah, Washington and Wyoming and various counties within such states, which counties include or will include all counties in which this Twenty-First Supplemental Indenture is to be recorded; and WHEREAS, by the Mortgage the Company covenanted that it would execute and deliver such supplemental indenture or indentures and such further instruments and do such further acts as might be necessary or proper to carry out more effectually the purposes of the Mortgage and to make subject to the Lien of the Mortgage any property thereafter acquired, made or constructed and intended to be subject to the Lien thereof; and WHEREAS, in addition to the property described in the Mortgage, the Company has acquired certain other property, rights and interests in property; and WHEREAS, the Company has executed, delivered, recorded and filed supplemental indentures as follows: Dated as of First March 31, 1989 Second December 29, 1989 Third March 31, 1991 Fourth December 31, 1991 Fifth March 15, 1992 Sixth July 31, 1992 Seventh March 15, 1993 Eighth November 1, 1993 Ninth June 1, 1994 Tenth August 1, 1994 Eleventh December 1, 1995 Twelfth September 1, 1996 Thirteenth November 1, 1998 Fourteenth November 15, 2001 Fifteenth June 1, 2003 Sixteenth September 1, 2003 Seventeenth August 1, 2004 Eighteenth June 1, 2005 Nineteenth August 1, 2006 Twentieth March 1, 2007 2 and WHEREAS, the Company has heretofore issued, in accordance with the provisions of the Mortgage, bonds entitled and designated First Mortgage and Collateral Trust Bonds or First Mortgage Bonds, as the case may be, of the series and in the principal amounts as follows: Series Due Date Aggregate Principal Amount Issued Aggregate Principal Amount Outstanding 1 First -10.45% Series due January 9, 1990 1/9/90 $ 500,000 $ 0 Second -Secured Medium-Term Notes, Series A various 250,000,000 0 Third -Secured Medium-Term Notes, Series B various 200,000,000 0 Fourth -Secured Medium-Term Notes, Series C various 300,000,000 111,000,000 Fifth -Secured Medium-Term Notes, Series D various 250,000,000 0 Sixth -C-U Series various 250,432,000 93,835,000 Seventh -Secured Medium-Term Notes, Series E various 500,000,000 165,000,000 Eighth -6 3/4% Series due April 1, 2005 4/1/2005 150,000,000 0 Ninth -Secured Medium-Term Notes, Series F various 500,000,000 140,000,000 Tenth -E-L Series various 71,200,000 71,200,000 Eleventh -Secured Medium-Term Notes, Series G various 500,000,000 100,000,000 Twelfth -Series 1994-1 Bonds various 216,470,000 216,470,000 Thirteenth -Adjustable Rate Replacement Series 2002 13,234,000 0 Fourteenth -9 3/8% Replacement Series due 1997 1997 50,000,000 0 Fifteenth -Bond Credit Series Bonds various 498,589,753 0 Sixteenth -Secured Medium-Term Notes, Series H various 500,000,000 325,000,000 Seventeenth -5.65% Series due 2006 11/1/06 200,000,000 0 Eighteenth -6.90% Series due November 15, 2011 11/15/11 500,000,000 500,000,000 Nineteenth -7.70% Series due November 15, 2031 11/15/31 300,000,000 300,000,000 Twentieth -Collateral Bonds, First 2003 Series 12/1/14 15,000,000 15,000,000 Twenty-First -Collateral Bonds, Second 2003 Series 12/1/16 8,500,000 8,500,000 Twenty-Second -Collateral Bonds, Third 2003 Series 1/1/14 17,000,000 17,000,000 Twenty-Third -Collateral Bonds, Fourth 2003 Series 1/1/16 45,000,000 45,000,000 Twenty-Fourth -Collateral Bonds, Fifth 2003 Series 11/1/25 5,300,000 5,300,000 Twenty-Fifth -Collateral Bonds, Sixth 2003 Series 11/1/25 22,000,000 22,000,000 Twenty-Sixth -4.30% Series due 2008 9/15/08 200,000,000 200,000,000 Twenty-Seventh -5.45% Series due 2013 9/15/13 200,000,000 200,000,000 Twenty-Eighth -4.95% Series due 2014 8/15/14 200,000,000 200,000,000 Twenty-Ninth -5.90% Series due 2034 8/15/34 200,000,000 200,000,000 Thirtieth -5.25% Series due 2035 6/15/35 300,000,000 300,000,000 Thirty-First -6.10% Series due 2036 8/1/36 350,000,000 350,000,000 Thirty-Second 5.75% Series due 2037 4/1/37 600,000,000 600,000,000 1Amount outstanding as of October 1, 2007 and WHEREAS, Section 2.03 of the Mortgage provides that the form or forms, terms and conditions of and other matters not inconsistent with the provisions of the Mortgage, in connection with each series of bonds (other than the First Series) issued thereunder, shall be established in or pursuant to one or more Resolutions and/or shall be established in one or more indentures supplemental to the Mortgage, prior to the initial issuance of bonds of such series; and 3 WHEREAS, Section 22.04 of the Mortgage provides, among other things, that any power, privilege or right expressly or impliedly reserved to or in any way conferred upon the Company by any provision of the Mortgage, whether such power, privilege or right is in any way restricted or is unrestricted, may be in whole or in part waived or surrendered or subjected to any restriction if at the time unrestricted or to additional restriction if already restricted, and the Company may enter into any further covenants, limitations, restrictions or provisions for the benefit of any one or more series of bonds issued thereunder and provide that a breach thereof shall be equivalent to a Default under the Mortgage, or the Company may cure any ambiguity contained therein, or in any supplemental indenture, or may (in lieu of establishment in or pursuant to a Resolution in accordance with Section 2.03 of the Mortgage) establish the forms, terms and provisions of any series of bonds other than said First Series, by an instrument in writing executed by the Company; and WHEREAS, the Company now desires to create a new series of bonds and (pursuant to the provisions of Section 22.04 of the Mortgage) to add to its covenants and agreements contained in the Mortgage certain other covenants and agreements to be observed by it; and WHEREAS, the execution and delivery by the Company of this Twenty-First Supplemental Indenture, and the terms of the bonds of the Thirty-Third Series herein referred to, have been duly authorized by the Board of Directors in or pursuant to appropriate Resolutions; Now, Therefore, This Indenture Witnesseth: That PACIFICORP, an Oregon corporation, in consideration of the premises and of good and valuable consideration to it duly paid by the Trustee at or before the ensealing and delivery of these presents, the receipt and sufficiency whereof is hereby acknowledged, and in order to secure the payment of both the principal of and interest and premium, if any, on the bonds from time to time issued under the Mortgage, according to their tenor and effect and the performance of all provisions of the Mortgage (including any instruments supplemental thereto and any modification made as in the Mortgage provided) and of such bonds, and to confirm the Lien of the Mortgage on certain after-acquired property, hereby mortgages, pledges and grants a security interest in (subject, however, to Excepted Encumbrances as defined in Section 1.06 of the Mortgage), unto The Bank of New York (as successor to JPMorgan Chase Bank, N.A.), as Trustee, and to its successor or successors in said trust, and to said Trustee and its successors and assigns forever, all properties of the Company real, personal and mixed, owned by the Company as of the date of the Mortgage and acquired by the Company after the date of the Mortgage, subject to the provisions of Section 18.03 of the Mortgage, of any kind or nature (except any herein or in the Mortgage expressly excepted), now owned or, subject to the provisions of Section 18.03 of the Mortgage, hereafter acquired by the Company (by purchase, consolidation, merger, donation, construction, erection or in any other way) and wheresoever situated (except such of such properties as are excluded by name or nature from the Lien hereof), including the properties described in Article IV hereof, and further including (without limitation) all real estate, lands, easements, servitudes, licenses, permits, franchises, privileges, rights of way and other rights in or relating to real estate or the occupancy of the same; all power sites, flowage rights, water rights, water locations, water appropriations, ditches, flumes, reservoirs, reservoir sites, canals, raceways, waterways, dams, dam sites, aqueducts, and all other rights or means for appropriating, conveying, storing and supplying water; all rights of way and roads; all plants for the generation of electricity and other forms of energy (whether now known or hereafter developed) by steam, water, sunlight, chemical processes and/or (without limitation) all other sources of power (whether now known or hereafter developed); all power houses, gas plants, street lighting systems, standards and other equipment incidental thereto; all telephone, radio, television and other communications, image and data transmission systems, air-conditioning systems and equipment incidental thereto, water wheels, water works, water systems, steam and hot water plants, substations, lines, service and supply systems, bridges, culverts, tracks, ice or refrigeration plants and equipment, offices, buildings and other structures and the equipment thereof; all machinery, engines, boilers, dynamos, turbines, electric, gas and other machines, prime movers, regulators, meters, transformers, generators (including, but not limited to, engine-driven generators and turbogenerator units), motors, electrical, gas and mechanical appliances, conduits, cables, water, steam, gas or other pipes, gas mains and pipes, service pipes, fittings, valves and connections, pole and transmission lines, towers, overhead conductors and devices, underground conduits, underground conductors and devices, wires, cables, tools, implements, apparatus, storage battery equipment and all other fixtures and personalty; all municipal and other franchises, consents or permits; all lines for the transmission and distribution of electric current and other forms of energy, gas, steam, water or communications, images and data for any purpose including towers, poles, wires, cables, pipes, conduits, ducts and all apparatus for use in connection therewith and (except as herein or in the Mortgage expressly excepted) all the right, title and interest of the Company in and to all other property of any kind or nature appertaining to and/or used and/or occupied and/or enjoyed in connection with any property hereinbefore described; 4 TOGETHER WITH all and singular the tenements, hereditaments, prescriptions, servitudes and appurtenances belonging or in anywise appertaining to the aforesaid property or any part thereof, with the reversion and reversions, remainder and remainders and (subject to the provisions of Section 13.01 of the Mortgage) the tolls, rents, revenues, issues, earnings, income, product and profits thereof, and all the estate, right, title and interest and claim whatsoever, at law as well as in equity, which the Company now has or may hereafter acquire in and to the aforesaid property and franchises and every part and parcel thereof; IT
